Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be                   Mar 13 2014, 6:52 am
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

P. STEPHEN MILLER                                    GREGORY F. ZOELLER
Fort Wayne, Indiana                                  Attorney General of Indiana

                                                     ERIC P. BABBS
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana



                                IN THE
                      COURT OF APPEALS OF INDIANA

VINCENT J. CASTANEDA,                                )
                                                     )
       Appellant-Defendant,                          )
                                                     )
                vs.                                  )        No. 02A03-1310-CR-416
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                       APPEAL FROM THE ALLEN SUPERIOR COURT
                            The Honorable Frances C. Gull, Judge
                              Cause No. 02D06-1204-FC-112


                                           March 13, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
        Following a jury trial, Vincent J. Castaneda was convicted of class C felony

Disarming a Law Enforcement Officer1 and two counts of class D felony Resisting Law

Enforcement.2 Castaneda now appeals and presents the following restated issues for our

review:

        1. Did the trial court abuse its discretion in limiting the scope of Castaneda’s
           cross-examination of a witness?

        2. Did the State present sufficient evidence to support Castaneda’s conviction
           for disarming a law enforcement officer?

        We affirm.

        On the evening of March 16, 2012, officers of the Fort Wayne Police Department

were looking for Castaneda in connection with a report of a stolen vehicle. Sergeant William

Michales and Officers Jason Crowder and Greg Milner went to a house where they believed

Castaneda and the vehicle could be located. The officers were standing near the curb in front

of the house when Castaneda pulled up in a vehicle matching the description of the

reportedly stolen vehicle. Officers Crowder and Milner walked toward the vehicle while

Sergeant Michales returned to his police cruiser. Officer Milner ordered Castaneda to turn

off the car, but Castaneda pulled away at a high rate of speed. The officers gave chase in

their police cruisers as Castaneda circled the block and returned to the house, where he



1
  At the time of Castaneda’s offense, the offense of disarming a law enforcement officer was codified at Ind.
Code Ann. § 35-44-3-3.5 (West, Westlaw current through 2011 1st Reg. Sess.), repealed by P.L. 126-2012, §
53 (effective July 1, 2012), recodified at I.C. § 35-44-1-3.2 (West, Westlaw current through 2013 1st Reg.
Sess. & 1st Reg. Technical Sess.). For ease of reference, we will refer to the statute as currently codified.
2 I.C. § 35-44-3-3 (West, Westlaw current through 2011 1 st Reg. Sess.), repealed by P.L. 126-2012, § 53,

recodified at Ind. Code Ann. § 35-44.1-3-1 (West, Westlaw current through 2013 1st Reg. Sess. & 1st Reg.
Technical Sess.).

                                                     2
jumped out of the vehicle and ran toward the front door.

       Despite Sergeant Michales’s repeated orders to stop, Castaneda ran into the house,

through the living room, and into the kitchen, all with Sergeant Michales still in pursuit.

Castaneda disregarded Sergeant Michales’s commands for him to get on the floor and

resisted Sergeant Michales’s attempts to physically restrain him. Officer Crowder then

entered the room and saw Castaneda fighting with Sergeant Michales. Sergeant Michales

shoved Castaneda away from him and shouted for Officer Crowder to use his taser against

Castaneda. Officer Crowder drew his department-issued taser and deployed it toward

Castaneda’s back. The taser probes struck Castaneda’s back and he fell to the ground, but he

was only momentarily incapacitated. When Officer Crowder ran forward and crouched down

beside Castaneda, Castaneda kicked him in the torso, legs, and wrist. Officer Crowder then

attempted to press the taser against Castaneda’s leg in order to use the taser’s “drive-stun”

function to temporarily incapacitate him. Transcript at 201. Castaneda grabbed the taser,

twisted it around, and used it on Officer Crowder’s right forearm, causing severe pain to

Officer Crowder. At that point, Officer Crowder drew his handgun and fired two shots at

Castaneda, wounding him. Castaneda was subsequently taken into custody.

       As a result of these events, Castaneda was charged with class C felony disarming a

law enforcement officer and two counts of class D felony resisting arrest. A two-day jury

trial commenced on August 27, 2013, and Castaneda was found guilty as charged. Castaneda

now appeals.




                                             3
                                               1.

       Castaneda argues that the trial court abused its discretion in limiting the scope of his

cross-examination of Officer Crowder by excluding any reference to Officer Crowder’s

medical records.

       A trial court has wide discretion to determine the scope of cross-examination,
       and we will reverse only for a clear abuse of that discretion. The general rule is
       that cross-examination must lie within the scope of the direct examination. A
       trial court abuses its discretion in controlling the scope of cross-examination
       when the restriction relates to a matter which substantially affects the
       defendant’s rights.

Orta v. State, 940 N.E.2d 370, 375 (Ind. Ct. App. 2011) (quoting Nasser v. State, 646 N.E.2d

673, 681 (Ind. Ct. App. 1995)), trans. denied. Likewise, the decision to admit or exclude

evidence lies within the trial court’s sound discretion. Filice v. State, 886 N.E.2d 24 (Ind. Ct.

App. 2008), trans. denied. Any error in the admission or exclusion of evidence is

disregarded as harmless unless it affects the substantial rights of a party. Turben v. State, 726

N.E.2d 1245 (Ind. 2000).

       During his cross-examination of Officer Crowder, Castaneda made reference to

Officer Crowder’s medical records from his trip to the emergency room on the night in

question. Specifically, the following exchange occurred:

       Q:   You never told the E.R. people that you were tased, did you?
       A:   I don’t remember if I did or not. I told them my wrist and arm hurt.
       Q:   Right, but you never told them that you were tased, did you?
       A:   No.
       Q:   In fact, it would be in the medical records if you did, wouldn’t it?
       A:   Probably, yeah.




                                               4
Transcript at 239. At that point, the State objected on the basis that medical records were

hearsay and that Castaneda had not called any witnesses to lay a proper foundation for their

admission. Castaneda responded that the statements had become “business records of the

Fort Wayne Police Department now.” Id. at 240. The trial court stated that the records were

medical records and asked whether he intended to call a witness to lay a foundation for their

admission. When Castaneda responded that he did not have any such witness available, the

trial court sustained the objection and struck Crowder’s reference to medical records from the

record.3

        On appeal, Castaneda argues that Crowder’s medical records were admissible on

cross-examination for impeachment purposes as a prior inconsistent statement under Ind.

Evidence Rule 613. This argument is waived because Castaneda did not raise it at trial. See

Hape v. State, 903 N.E.2d 977 (Ind. Ct. App. 2009) (noting that a defendant may not raise an

argument for the first time on appeal), trans. denied. Waiver notwithstanding, we note that

Castaneda sought to introduce the medical records in order to undermine the credibility of

Officer Crowder’s testimony by establishing that Officer Crowder did not tell medical

personnel that he had been tased that night. Officer Crowder, however, had already admitted

that he had not told medical personnel that he had been tased that night. Thus, Castaneda


3
  Castaneda incorrectly asserts that the trial court struck Crowder’s statement that he did not tell medical
personnel that he had been tased from the record. The transcript plainly reflects that the only testimony
stricken from the record was the reference to Crowder’s medical records and what they might contain. See
Transcript at 240 (“I’ll sustain the objection . . . and strike the reference to the medical records from the
record.”). Although the trial court subsequently prevented Castaneda from questioning Officer Crowder
further with respect to whether he told medical personnel that he had been burned by the taser, Officer
Crowder’s admission that he had not reported being tased was still in the record and available for the jury’s
consideration.

                                                     5
was not prejudiced by the trial court’s restriction of his cross-examination in this respect. See

Orta v. State, 940 N.E.2d 370 (noting that a defendant arguing that the trial court has abused

its discretion in limiting the scope of cross-examination must establish that he was prejudiced

by the trial court’s actions). For the same reasons, to the extent Castaneda argues that the

trial court abused its discretion by not admitting Officer Crowder’s medical records into

evidence, any alleged error was harmless. See Sylvester v. State, 698 N.E.2d 1126 (Ind. Ct.

App. 1998) (noting that where wrongfully excluded testimony is merely cumulative of other

evidence presented, its exclusion is harmless error). Accordingly, Castaneda has not

established reversible error.

                                               2.

       Next, Castaneda argues that the State presented insufficient evidence to support his

conviction for disarming a law enforcement officer. In reviewing a challenge to the

sufficiency of the evidence, we neither reweigh the evidence nor judge the credibility of

witnesses. Atteberry v. State, 911 N.E.2d 601 (Ind. Ct. App. 2009). Instead, we consider

only the evidence supporting the conviction and the reasonable inferences to be drawn

therefrom. Id. If there is substantial evidence of probative value from which a reasonable

trier of fact could have drawn the conclusion that the defendant was guilty of the crime

charged beyond a reasonable doubt, then the judgment will not be disturbed. Baumgartner v.

State, 891 N.E.2d 1131 (Ind. Ct. App. 2008).

       It is not necessary that the evidence overcome every reasonable hypothesis of

innocence; rather, the evidence is sufficient if an inference may reasonably be drawn from it


                                               6
to support the conviction. Drane v. State, 867 N.E.2d 144 (Ind. 2007). Accordingly, the

question on appeal is whether the inferences supporting the verdict were reasonable, not

whether other, “more reasonable” inferences could have been drawn. Thompson v. State, 804

N.E.2d 1146, 1150 (Ind. 2004). Because reaching alternative inferences is the function of the

trier of fact, we may not reverse a conviction merely because a different inference might

plausibly be drawn from the evidence. Thompson v. State, 804 N.E.2d 1146.

       To convict Castaneda of disarming a law enforcement officer as a class C felony, the

State was required to prove that Castaneda, knowing that Officer Crowder was a law

enforcement officer, knowingly or intentionally took or attempted to take from Officer

Crowder or his immediate proximity a firearm or weapon that Officer Crowder was

authorized to carry, without Officer Crowder’s consent, and while Officer Crowder was

engaged in the performance of his duties. See I.C. § 35-44.1-3-2. Castaneda disputes the

sufficiency of the evidence supporting two of these elements. Specifically, he argues that the

State presented insufficient evidence to establish that Officer Crowder was authorized to

carry the taser or that Castaneda knowingly or intentionally took the taser.

       With respect to the former contention, the testimony presented at trial establishes that

the taser was issued to Officer Crowder by the Fort Wayne Police Department, and prior to

being issued the taser, Officer Crowder successfully completed the Department’s required

taser training program. Officer Crowder carried the taser in the course of his duties as a

police officer for four years, and, following the events of this case, the Department was able

to download an electronic record of all the times the taser was deployed while in Officer


                                              7
Crowder’s possession. This evidence is plainly sufficient to support an inference that Officer

Crowder was authorized by the Fort Wayne Police Department to carry the taser.

       With respect to the Castaneda’s mens rea argument, we note intent is a mental state

and, absent an admission by the defendant, the trier of fact must resort to the reasonable

inferences drawn from both the direct and circumstantial evidence to determine whether the

defendant had the requisite intent to commit the offense in question. Stokes v. State, 922

N.E.2d 758 (Ind. Ct. App. 2010), trans. denied. A person’s conduct is intentional “if, when

he engages in the conduct, it is his conscious objective to do so.” Ind. Code Ann. § 35-41-2-

2 (West, Westlaw current through 2013 1st Reg. Sess. & 1st Reg. Technical Sess.). A

person’s conduct is knowing “if, when he engages in the conduct, he is aware of a high

probability that he is doing so.” Id.

       Castaneda argues that his conduct after the deployment of the taser was neither

knowing nor intentional. He notes that he was temporarily incapacitated by the initial

deployment of the taser and that Officer Crowder then used the drive-stun function against

him, the purpose of which is to cause pain in order to obtain compliance. According to

Castaneda, “it is unreasonable that to believe that [he] was aware of or acted with an

understanding of anything but pain removal.” Appellant’s Brief at 10. Castaneda also argues

that his actions after being stunned with the taser were involuntary. See I.C. § 35-41-2-1

(West, Westlaw current through 2013 1st Reg. Sess. & 1st Reg. Technical Sess.) (providing

that “[a] person commits an offense only if he voluntarily engages in conduct in violation of

the statute defining the offense”); McClain v. State, 678 N.E.2d 104, 107 (Ind. 1997)


                                              8
(reasoning that the term “voluntary” means “behavior that is produced by an act of choice

and is capable of being controlled by a human being who is in a conscious state of mind”

(citation omitted)). In short, Castaneda claims that he did not act with the requisite mens rea

because his actions were attributable to either involuntary muscle spasms or an

uncontrollable impulse to escape pain. We note, however, that Castaneda did not merely try

to escape the taser. After the initial deployment of the taser, Castaneda kicked Officer

Crowder in the torso, legs, and wrist. When Officer Crowder attempted to use the drive-stun

function, Castaneda grabbed the taser from Officer Crowder, twisted it around, and used the

drive-stun function against him. Castaneda’s assertion that he was unable to control these

movements is nothing more than a request to reweigh the evidence. The State presented

sufficient evidence to support an inference that Castaneda knowingly or intentionally took

the taser from Officer Crowder.

       Judgment affirmed.

KIRSCH, J., and BAILEY, J., concur.




                                              9